Case 9:18-cv-80810-WM Document 104 Entered on FLSD Docket 10/25/2019 Page 1 of 2



                              U N ITED STA TES D ISTRICT CO URT
                              SO UTH ERN D ISTR ICT OF FLOR ID A

                                CivilN o.18-cv-80810-M atthewm an

 H .C .,etal.,
                                                                 FILED BY                   D.C .
         Plaintiffs,

 VS.                                                                    02I 2 2018
                                                                        ANGELA E.NOBLQ
 R IC BR AD SH A W ,etal.,                                              CLERK U S DIST.CQ
                                                                        s.D.o:Fkk.-w.Re.        .
         D efendants.
                                                  /

                       JUD G M EN T O N ATTO R NEY S'FEES A N D CO STS

         TH IS CA U SE isbeforethe Courtupon Plaintiffs',H .C.,am inor,by and through hisparent

 and naturalguardian,Jenny C .;M .F.,a m inor,by and through his parentand naturalguardian,

 A sisa Rolle;and T.M .,by and through his parentand natural guardian,Jessica Joiner,V erified

 MotionforAttorneys'FeesandCostsgDE 87j.ltisherebyORDERED AND ADJUDGED that
         Judgm ent is entered in favor of Plaintiffs H .C ., a m inor,by and through his parent and

 naturalguardian,Jelm y C.;M .F.,a m inor,by and through his parentand naturalguardian,A sisa

 Rolle; and T.M .,by and through his parent and natural guardian, Jessica Joiner, and against

 DefendantsRicBradshaw,Palm Beach County Sheriff,in hisofficialcapacity,and SchoolBoard

 ofPalm Beach County,forattorneys'feesin theam otmtof$390,959.00and costsin theam otmtof
 $29,724.53,foratotalaward of$420,683.53.Thisawardshallaccnlepost-judgmentinterestlat
 the rate of 1.59% ,forwhich 1etexecution issue.


  l'
   Fhefederalintereststatute,28U.S.C.j1961,governstheawardofpost-judgmentinterestinthiscase.28U.S.C.
                                                                                                   A.j
  l961(a)providesthattçgilnterestshallbeallowedonanymoneyjudgmentinacivilcaserecoveredinadistrictcourt.
  ...Suchinterestshallbecalculatedfrom thedateoftheentryofthejudgment,atarateequaltotheweeklyaverage
  l-yearconstantmaturitytreasuryyield,aspublishedbytheBoardofGovernorsoftheFederalReserveSystem ,forthe
  calendarweekprecedingthedateofthejudgment.''Thatrateis1.59%.
                                                   1
Case 9:18-cv-80810-WM Document 104 Entered on FLSD Docket 10/25/2019 Page 2 of 2



        D ON E and O RD ERED in Cham bersatW estPalm Beach,Palm B each Cotm ty,Florida,
         A
 thi
   sr    dayofoctober, 2019.

                                               W ILLIA M M A TT EW M AN
                                               U nited StatesM agistrate Judge




                                           2
